Citation Nr: 1720505	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-03 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for a spine disability (claimed as arthritis).

5.  Entitlement to service connection for a rib disability (claimed as arthritis).

6.  Entitlement to service connection for a skin disability, to include skin cancer.

7.  Entitlement to service connection for a right shoulder disability.

8.  Entitlement to service connection for a left shoulder disability.

9.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

10.  Entitlement to a rating in excess of 60 percent for coronary artery disease and myocardial infarction, for the period from January 1, 2011 through July 28, 2015.


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1971.  Notably, he served in the Republic of Vietnam and was awarded the Combat Action Ribbon.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO), from a December 2011 rating decision of the Nashville, Tennessee RO, and from a July 2012 rating decision of the Baltimore, Maryland RO.  The record is now in the jurisdiction of the Baltimore RO.

[The Veteran had also appealed the initial effective date assigned (of March 25, 2015) for the awards of service connection for prostate cancer and of special monthly compensation based on housebound status.  However, following a February 2016 Statement of the Case (SOC) addressing these issues, the Veteran did not file a timely substantive appeal.  Consequently, these matters are not before the Board.]

The issue of entitlement to Dependents' Educational Assistance (DEA) benefits under the provisions of Chapter 35, Title 38, United States Code, has been raised by the record (on a January 2016 VA Form 21-526b, Veteran's Supplemental Claim for Compensation), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of a higher rating for PTSD and a higher rating (for the period from January 1, 2011 through July 28, 2015) for coronary artery disease and myocardial infarction are being remanded to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  It is reasonably shown that the Veteran's currently diagnosed tinnitus began in service and has persisted since that time.

2.  It is reasonably shown that the Veteran's currently diagnosed hypertension began in service and has persisted since that time.

3.  It is reasonably shown that the Veteran's currently diagnosed erectile dysfunction was caused by his now service-connected hypertension.

4.  A spine disability was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that any current spine disability began in service (or within the first post-service year) or is related to the Veteran's service.

5.  A rib disability was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that any current rib disability began in service (or within the first post-service year) or is related to the Veteran's service.

6.  A skin disability was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that any current skin disability, including skin cancer, began in service (or within the first post-service year) or is related to the Veteran's service.

7.  A right shoulder disability was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that any current right shoulder disability began in service (or within the first post-service year) or is related to the Veteran's service.

8.  A left shoulder disability was not manifested in service or within the first post-service year, and the preponderance of the evidence is against a finding that any current left shoulder disability began in service (or within the first post-service year) or is related to the Veteran's service.


CONCLUSIONS OF LAW

1.  Service connection for tinnitus is warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  Service connection for erectile dysfunction, as secondary to now service-connected hypertension, is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

4.  Service connection for a spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

5.  Service connection for a rib disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

6.  Service connection for a skin disability, to include skin cancer, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

7.  Service connection for a right shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).

8.  Service connection for a left shoulder disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims outlined below.

Regarding the claims of entitlement to service connection for tinnitus, for hypertension, and for erectile dysfunction, because these claims are being granted, there is no reason to belabor the impact of the VCAA on these matters, and any notice or duty to assist omission is harmless.

Regarding the claims of entitlement to service connection for a spine disability, for a rib disability, for a skin disability (to include skin cancer), for a right shoulder disability, and for a left shoulder disability, VA's duty to notify was satisfied by a letter in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and pertinent post-service treatment records have been obtained.  The Board finds that a medical opinion addressing the question of a relationship between any current spine, rib, skin, right shoulder, and left shoulder disabilities and his service is not necessary; absent any competent evidence suggesting a link between such disabilities and his service, a medical nexus opinion for this question is not warranted, because even the low threshold standard (for determining when an opinion is necessary) endorsed in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4).

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matters of service connection for a spine disability, for a rib disability, for a skin disability (to include skin cancer), for a right shoulder disability, and for a left shoulder disability, and that no further development of the evidentiary record in these matters is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist with regard to these matters is met.

[In an October 2013 letter, the Veteran's attorney requested clarification of the specific claims before the Board and requested that the Board "allow the full 90 days from the date of the certification letter prior to deciding the claim."  In a November 2013 letter, the Board responded by providing the Veteran's attorney with a list of the 9 issues which had been perfected (excluding Issue #10, which has not been perfected and is now being remanded accordingly).  In a February 2016 letter, the Veteran's attorney reiterated the same requests already made in the October 2013 letter.  Because the Board has already provided this information to the Veteran's attorney, and because 15 months (well over 90 days) have passed since the Veteran's appeal was certified to the Board in February 2016 AND since the Veteran and his attorney were provided notice of such certification in a February 2016 letter, the Board finds that the Veteran's attorney has been provided with sufficient time to submit any additional argument and/or evidence in support of the Veteran's claims. Accordingly, the Board will proceed with its adjudication of the Veteran's claims at this time.]


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims being decided.

The Board is grateful to the Veteran for his service, which includes meritorious combat service in the Republic of Vietnam.

Service Connection - In General

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a causal link (nexus) between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include tinnitus, hypertension, arthritis, and cancer) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time post-service (one year for the aforementioned disabilities).  38 U.S.C.A. §§ 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  When certain chronic diseases are at issue, such as the above-noted diseases or any other disease enumerated at 38 C.F.R. § 3.309(a), see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), a claimant may establish entitlement to service connection based on a demonstration of continuity of symptoms.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  For example, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing observable symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Tinnitus

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had tinnitus ever since his active military service.  See 38 C.F.R. § 3.303(b).

The Veteran's competent and credible lay statements with regard to having tinnitus in service are supported by, as well as consistent with, the findings in his service records which show that he was exposed to combat noise trauma in service (including his DD Form 214, which documents that he served in Vietnam, that his military occupational specialty was Mortar Man; and he was awarded a Combat Action Ribbon).  See 38 U.S.C.A. § 1154(b).  The medical evidence of record documents that he has been diagnosed with tinnitus during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., the Veteran's consistent reports of ongoing symptoms of tinnitus ever since his active military service - which the Board considers forthright and credible) supports finding a causal link between the Veteran's current tinnitus and the combat noise trauma he was exposed to during his military service.  [The Board finds that the negative medical opinion provided by a VA audiology examiner in April 2010 is entitled to no probative weight, because this examiner did not take into account the Veteran's credible reports of continuous symptoms since service or the relaxed evidentiary standards under 38 U.S.C.A. § 1154(b) which apply to the current claim.]

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed tinnitus began in service and has persisted since that time.  Accordingly, service connection for tinnitus is warranted.

Service Connection for Hypertension

The Board finds that the competent evidence of record reasonably supports the Veteran's claim that he has had hypertension ever since his active military service.  See 38 C.F.R. § 3.303(b).

The Veteran's competent and credible lay statements with regard to having hypertension in service are supported by, as well as consistent with, the findings in his service records (which include an elevated blood pressure reading of 126/84 at his service separation examination), as well as his documented combat service in Vietnam.  See 38 U.S.C.A. § 1154(b).  The medical evidence of record documents that he has been diagnosed with hypertension during the period of the current claim.  Furthermore, the most probative evidence of record (i.e., an October 2010 opinion by a VA genitourinary examiner which noted that the Veteran's hypertension was "originally discovered" in 1971, the year of his service discharge, but was not initially treated until 1985 - which the Board finds no reason to question, because this opinion is supported by an adequate rationale) supports finding a causal link between the Veteran's currently diagnosed hypertension and his elevated blood pressure (as well as his documented combat participation) during his military service.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence, as well as the Veteran's competent and credible statements about his in-service experiences and his in-service and post-service symptoms, all support a finding that the Veteran's currently diagnosed hypertension began in service and has persisted since that time.  Accordingly, service connection for hypertension is warranted.

Service Connection for Erectile Dysfunction

The Board finds that the competent evidence of record reasonably shows that the Veteran's currently diagnosed erectile dysfunction was caused by his now service-connected hypertension.  See 38 C.F.R. § 3.310.  The most probative evidence of record (i.e., an October 2010 opinion by a VA genitourinary examiner noting that the Veteran's erectile dysfunction "more likely than that is secondary to hypertension and/or the medication for hypertension, probably compounded by PTSD," as well as a June 2016 opinion by another VA genitourinary examiner noting that the Veteran's erectile dysfunction is "probably multi-factorial" and citing hypertension as one of the causes - which the Board finds no reason to question, because such opinions are supported by adequate rationale) supports that there is a causal link between the Veteran's currently diagnosed erectile dysfunction and his now service-connected hypertension.

Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence supports a finding that the Veteran's currently diagnosed erectile dysfunction was caused by his now service-connected hypertension.  Accordingly, secondary service connection for erectile dysfunction is warranted.

Service Connection for a Spine Disability, a Rib Disability, a Skin Disability, a Right Shoulder Disability, and a Left Shoulder Disability

In this case, the Veteran states that he currently has spine, rib, skin, right shoulder, and left shoulder disabilities which he says are related to his military service.

The Veteran's service treatment records do not note any reports, findings, diagnoses, or treatment of any spine, rib, skin, right shoulder, or left shoulder disabilities, and all pertinent body systems were evaluated as normal at his August 1971 service separation examination.

Post-service (though not within the first post-service year), the medical evidence of record documents that he has been treated for lesions and degenerative arthritis of the spine, lesions and mild degenerative changes of the ribs (as well as right first rib resection), several skin disabilities (including basal cell carcinoma on his right leg removed in 1992, squamous cell carcinoma on his left neck removed in 2005, and a chronic abdominal rash noted in 2015), a right shoulder rotator cuff injury and mild degenerative changes, and left shoulder pain (noted to be associated with degenerative changes of the cervical spine, which is not a service-connected disability).

The evidence shows that the Veteran has been treated for spine, rib, skin, right shoulder, and left shoulder disabilities during the period of the current claims.  However, his service treatment records are silent for any reports, findings, diagnoses, or treatment of any spine, rib, skin, right shoulder, or left shoulder disabilities.  Furthermore, there is no competent evidence in the record to suggest that his current spine, rib, skin, right shoulder, and left shoulder disabilities are (or may be, so as to trigger the duty to obtain a medical opinion in these matters) related to his service.  Notably, the Veteran has not alleged (nor submitted evidence showing) that his current spine, rib, skin, right shoulder, and/or left shoulder disabilities are related to any incident of his military service (to include any circumstances of combat) or that he has suffered from any spine, rib, skin, right shoulder, and/or left shoulder disabilities (or any symptoms of such) continuously since service.  Consequently, service connection for a spine disability, for a rib disability, for a skin disability (to include skin cancer), for a right shoulder disability, and for a left shoulder disability on the basis that such became manifest in service and persisted is not warranted.  See 38 C.F.R. § 3.303(b).

[The Veteran served in Vietnam and therefore is presumed to have been exposed to herbicides therein.  However, his current spine, rib, skin, right shoulder, and left shoulder disabilities, all noted above, are not diseases that are presumed service-connected when manifested in an herbicide-exposed Veteran (and he has not raised this theory of entitlement for any of these claims at any time).  Consequently, the presumptive provisions of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6), and 38 C.F.R. § 3.309(e) do not apply to his claimed spine, rib, skin, right shoulder, and left shoulder disabilities.]

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claims of service connection for a spine disability, for a rib disability, for a skin disability (to include skin cancer), for a right shoulder disability, and for a left shoulder disability.  Accordingly, the appeals in these matters must be denied.


ORDER

Service connection for tinnitus is granted.

Service connection for hypertension is granted.

Service connection for erectile dysfunction, as secondary to now service-connected hypertension, is granted.

Service connection for a spine disability (claimed as arthritis) is denied.

Service connection for a rib disability (claimed as arthritis) is denied.

Service connection for a skin disability, to include skin cancer, is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.


REMAND

On review of the record, the Board has found that further development is needed for VA to fulfill its duties mandated under the VCAA for the claim of a higher rating for PTSD, and that a remand for procedural reasons is required for the claim of a higher rating for coronary artery disease and myocardial infarction (for the period from January 1, 2011 through July 28, 2015).

Rating for PTSD

The evidence of record indicates that the Veteran's service-connected PTSD has worsened since he was last afforded a VA examination for this disability (in October 2010).  On remand, after all outstanding pertinent treatment reports are obtained for the record, the Veteran should be scheduled for a contemporaneous examination to assess this disability.

Rating for Coronary Artery Disease and Myocardial Infarction - for the period from January 1, 2011 through July 28, 2015

A July 2012 rating decision granted the Veteran service connection for coronary artery disease and myocardial infarction, assigning an initial 100 percent rating effective October 8, 2010 through December 31, 2010, followed by a 60 percent rating effective January 1, 2011.  The Veteran and his attorney were notified of this July 2012 rating decision in a January 2013 letter.  In an August 2013 written statement (submitted within one year of receiving the January 2013 notice letter), the Veteran's attorney expressed disagreement only with the assignment of the 60 percent rating effective January 1, 2011.  [Subsequently, an October 2015 rating decision granted a 100 percent rating for this disability effective July 29, 2015, followed by a 60 percent rating effective November 1, 2015.  A notice of disagreement was not filed or received in response to any aspect of this October 2015 rating decision.]

The AOJ has not taken any action in accordance with 38 C.F.R. § 19.26(a) to acknowledge the August 2013 notice of disagreement with regard to this issue (now characterized as entitlement to a rating in excess of 60 percent for coronary artery disease and myocardial infarction, only for the period from January 1, 2011 through July 28, 2015), and has not issued a SOC addressing this issue, as required.  Therefore, the Board must remand the matter for such action.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board notes that it will have full jurisdiction in this matter only if the Veteran perfects an appeal by timely filing a substantive appeal after a SOC is issued.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) evaluations or treatment he has received for his PTSD during the period of the current appeal, and to provide all releases necessary for VA to obtain any private records of such evaluations or treatment.  The AOJ should obtain for the record complete records of all such evaluations and treatment from all providers identified.  If any records requested are unavailable, the reason must be explained for the record.  [If the Veteran does not provide the requested releases so that VA may obtain the records, the AOJ must request that the Veteran obtain such records himself and provide them to VA.]

The AOJ should also specifically obtain for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for his PTSD.

2. The AOJ should arrange for a psychiatric examination of the Veteran to ascertain the severity of his service-connected PTSD.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed.  The examiner should also be provided a copy of the criteria for rating mental disorders.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a. Please describe all symptoms and manifestations of the Veteran's service-connected PTSD disability (specifically noting also any symptoms found that are not listed in the rating criteria), and describe their degree of severity and impact on function.

b. Please specifically comment on the overall impact the service-connected PTSD has on occupational and daily activity functioning.

The examiner MUST EXPLAIN THE RATIONALE AND REASONING FOR ALL OPINIONS AND CONCLUSIONS PROVIDED, citing to relevant evidence, supporting factual data, medical literature, and prior medical opinions, as appropriate.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. The AOJ should then review the record, ensure that all development is completed (AND arrange for any further development suggested by additional evidence received), and readjudicate the claim on appeal for a higher rating for PTSD.  If this claim remains denied, the AOJ should issue a Supplemental SOC (SSOC), afford the Veteran and his attorney the opportunity to respond, and return the case to the Board.

4. The AOJ must also issue a SOC addressing the claim of entitlement to a rating in excess of 60 percent for coronary artery disease and myocardial infarction, for the period from January 1, 2011 through July 28, 2015, and advise the Veteran and his attorney of the period of time afforded for submission of a substantive appeal.  [If one is timely received, this issue should also be returned to the Board.]

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


